Name: Commission Regulation (EC) No 1284/97 of 2 July 1997 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1116/97
 Type: Regulation
 Subject Matter: marketing;  trade policy;  prices;  animal product
 Date Published: nan

 No L 175/14 EN Official Journal of the European Communities 3 . 7 . 97 COMMISSION REGULATION (EC) No 1284/97 of 2 July 1997 fixing the minimum selling prices for beef put up for sale under the invitation to tender referred to in Regulation (EC) No 1116/97 THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 805/68 of 27 June 1968 on the common organization of the market in beef and veal ('), as last amended by Regulation (EC) No 2222/96 (2), and in particular Article 7 (3) thereof, Whereas tenders have been invited for certain quantities of beef fixed by Commission Regulation (EC) No 1116/97 0; Whereas, pursuant to Article 9 of Commission Regulation (EEC) No 2173/79 (4), as last amended by Regulation (EEC) No 2417/95 (^ the minimum selling prices for meat put up for sale by tender should be fixed, taking into account tenders submitted: Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Beef and Veal , HAS ADOPTED THIS REGULATION: Article 1 The minimum selling prices for beef for the invitation to tender held in accordance with Regulation (EC) No 1116/97 for which the time limit for the submission of tenders was 24 June 1997 are as set out in the Annex hereto . Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels , 2 July 1997. For the Commission Franz FISCHLER Member of the Commission (') OJ No L 148 , 28 . 6 . 1968 , p. 24. (2) OJ No L 296, 21 . 11 . 1996, p. 50 . (') OJ No L 163, 20 . 6 . 1997, p. 3 . (4) OJ No L 251 , 5. 10 . 1979, p. 12. (' OJ No L 248 , 14. 10 . 1995, p. 39. 3 . 7 . 97 EN 1 Official Journal of the European Communities No L 175/ 15 ANEXO  BILAG  ANHANG  Ã Ã Ã ¡Ã Ã ¡Ã ¤Ã Ã Ã   ANNEX  ANNEXE  ALLEGATO  BIJLAGE  ANEXO  LIITE  BILAGA Estado miembro Productos Precio mÃ ­nimo expresado en ecus por tonelada Medlemsstat Produkter Mindstepriser i ECU/ton Mitgliedstaat Erzeugnisse Mindestpreise , ausgedrÃ ¼ckt in ECU/Tonne Ã Ã Ã ¬Ã Ã ¿Ã  Ã ¼Ã ­Ã »Ã ¿Ã  Ã Ã Ã ¿Ã Ã Ã ½Ã Ã ± Ã Ã »Ã ¬Ã Ã ¹Ã Ã Ã µÃ  Ã Ã ¹Ã ¼Ã ­Ã  ÃÃ Ã »Ã ®Ã Ã µÃ Ã  Ã µÃ ºÃ Ã Ã ±Ã ¶Ã Ã ¼Ã µÃ ½Ã µÃ  Ã Ã µ Ecu Ã ±Ã ½Ã ¬ Ã Ã Ã ½Ã ¿ Member State Products Minimum prices expressed in ECU per tonne Ã tat membre Produits Prix minimaux exprimÃ ©s en Ã ©cus par tonne Stato membro Prodotti Prezzi minimi espressi in ecu per tonnellata Lidstaat Producten Minimumprijzen uitgedrukt in ecu per ton Estado-membro Produtos PreÃ §o mÃ ­nimo expresso em ecus por tonelada JÃ ¤senvaltio Tuotteet VÃ ¤himmÃ ¤ishinnat ecuina tonnia kohden ilmaistuna Medlemsstat Produkter Minimipriser i ecu per ton a) Cuartos delanteros con hueso  Forfjerdinger, ikke udbenet  Vorderviertel mit Knochen  Ã Ã ¼ÃÃ Ã Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Bone-in forequarters  Quartiers avant avec os  Quarti anteriori non disossati  Voorvoeten met been  Quartos dianteiros com osso  Luullinen etuneljÃ ¤nnes  Framkvartsparter med ben Belgique/BelgiÃ « Quartiers avant/Voorvoeten  Deutschland Vorderviertel 1 Oil France Quartiers avant 1 020 Italia Quarti anteriori 951 Nederland Voorvoeten  Ã sterreich Vorderviertel  Suomi/Finland EtuneljÃ ¤nnes  Sverige Framkvartsparter  b) Carne deshuesada  Udbenet kÃ ¸d  Fleisch ohne Knochen  Ã ÃÃ ¯Ã Ã ¸Ã ¹Ã ± Ã Ã ­Ã Ã ±Ã Ã Ã ± Ã ¼Ã µ Ã ºÃ Ã ºÃ ±Ã »Ã ±  Boneless beef  Viande dÃ ©sossÃ ©e  Carne senza osso  Vlees zonder been  Carne desossada  Luuton naudanliha  Benfritt kÃ ¶tt Danmark Interventionsskank ( INT 11 ) 1 358 Interventionsskank ( INT 21 ) 1 067 Interventionsbov (INT 22) 1 701 Interventionsbryst ( INT 23) 1 375 Interventionsforfjerding ( INT 24) 1 067 France Jarret arriÃ ¨re d'intervention (INT 11 ) 1 428 Jarret avant d'intervention ( INT 21 ) I- Ã paule d' intervention (INT 22) I- Poitrine d'intervention ( INT 23) 1 377 Avant d' intervention ( INT 24)  United Kingdom Intervention shank ( INT 11 )  Intervention shin (INT 21 )  Intervention shoulder (INT 22)  Intervention brisket ( INT 23)  Intervention forequarter (INT 24)  Ireland Intervention shank (INT 11 )  Intervention shin (INT 21 ) 1 016 Intervention shoulder (INT 22) 1 161 Intervention brisket (INT 23)  Intervention forequarter ( INT 24) 1 016 EspaÃ ±a Jarrete de intervenciÃ ³n (INT 11 )  Morcillo de intervenciÃ ³n ( INT 21 )  Paleta de intervenciÃ ³n (INT 22) 1 815 Pecho de intervenciÃ ³n (INT 23)  Cuarto delantero de intervenciÃ ³n (INT 24) 1 720